722 S.E.2d 210 (2012)
Charles Everette HINTON
v.
Daniel E. BAILEY, Sheriff, et al.
No. 449P11-2.
Supreme Court of North Carolina.
February 29, 2012.
Charles E. Hinton, for Hinton, Charles Everette.
Andrew Murray, District Attorney, for Bailey, Charles E. (Sheriff), et al.

ORDER
Upon consideration of the application filed by Petitioner on the 29th of February 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 29th of February 2012."